Citation Nr: 0709250	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a status-post chip fracture of the right fourth finger 
distal phalanx.

2.  Entitlement to service connection for arthritic changes 
of the index and middle fingers of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2004 and April 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The veteran testified at a video-conference hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board in June 
2006.  The transcript of that proceeding is of record.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

A review of the claims file shows that the RO obtained the 
veteran's treatment records from the VA Medical Centers 
(VAMCs) in St. Louis, Missouri and Evansville, Indiana, dated 
through December 2005.  Nonetheless, the veteran testified at 
his video-conference hearing before the undersigned VLJ that 
he had sought treatment at the VAMC in Marion, Illinois.  
(Transcript (Tr.) at page (pg.) 6.)  The veteran also 
testified that he was treated at the John Cochran VAMC in St. 
Louis in December 2005 and indicated that he received 
treatment at the Evansville VA Outpatient Clinic (OPC) since 
that time.  (Tr. at pgs. 5-7.)  However, a review of the 
claims file is negative for any treatment records from the 
Marion VAMC or a December 2005 treatment record from the John 
Cochran VAMC.  Additionally, the available VA medical records 
do not confirm whether the veteran had more recent treatment 
at the Evansville VA OPC, since December 2005.

These additional records may contain important medical 
evidence or confirmation of the veteran's assertions.  VA 
must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the veteran's VA medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts 
to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, although the Board acknowledges that the veteran 
most recently underwent a VA hand examination in January 
2005, the report of that evaluation does not provide the 
objective clinical findings necessary to properly evaluate 
the current severity of his service-connected right fourth 
finger fracture under the Schedule for Rating Disabilities 
(Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5230 (2006).  In particular, it is unclear 
from the medical evidence of record whether, as the veteran 
alleges, his residuals of a chip fracture of the right 4th 
finger distal phalanx is worse now than it was during that 
evaluation over 2 years ago.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995).

Similarly, a determination as to the severity of his 
residuals of a chip fracture of the right 4th finger distal 
phalanx is complicated by the fact that the veteran is also 
undergoing treatment for carpal tunnel syndrome of the right 
wrist and hepatitis C-induced arthritis.  The Board is 
unclear as to whether symptoms related to these disorders may 
be dissociated from the disability at issue, as symptoms 
related to nonservice-connected disorders generally cannot be 
used as grounds for increasing the rating for his residuals 
of a chip fracture of the right 4th finger distal phalanx.  
The Board cannot render an informed decision concerning the 
level of disability caused by residuals of a chip fracture of 
the right 4th finger distal phalanx in the absence of 
specific medical information regarding these coexisting 
conditions.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VAMCs in St. 
Louis, Missouri and Marion, Illinois, as 
well as at the VA OPC in Evansville, 
Indiana from December 2005 to the 
present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Following the completion of the 
aforementioned development, schedule the 
veteran for another VA  examination to 
ascertain the current severity and all 
manifestations of his service-connected 
status-post fracture of the right fourth 
finger distal phalanx under the 
applicable rating criteria.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

In particular, the examiner should 
distinguish between symptoms related to 
his service-connected status-post chip 
fracture of the right fourth finger 
distal phalanx and his carpal tunnel 
syndrome of the right wrist and hepatitis 
C-induced arthritis.  If it is not 
possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.  

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination should be directly 
addressed and discussed in the 
examination report.  

3.  The RO should consider all additional 
evidence received since issuance of the 
most recent SOC and SSOC, in April 2006, 
and readjudicate the issues on appeal.  
If any benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



